Citation Nr: 0023157	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran served in active service from September 
1975 to August 1977.  At present, after a reopening of the 
issue of whether new and material evidence had been submitted 
to reopen the claim of service connection for pes planus and 
remand to the RO in March 1999 for additional development, 
the veteran's case is once again before the Board for 
appellate review. 

Additionally, in a May 1997 VA form 21-4138 (Statement in 
Support of Claim), the veteran requested consideration of a 
claim of entitlement to a permanent and total disability 
rating for pension purposes.  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The medical evidence shows the veteran's pes planus is 
related to his active service. 


CONCLUSION OF LAW

The veteran's flat feet were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  See 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut the presumption of sound 
condition.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  Additionally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a), (b) 
(1999).  Clear and unmistakable evidence (evidence which is 
obvious or manifest) is required to rebut this presumption of 
aggravation.  See id.  Specifically, the United States Court 
of Appeals for Veterans Claims (Court) has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Generally, the chronicity provisions of 38 C.F.R. § 3.303(b) 
are applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  However, in the case of flat feet, 
the U.S. Court of Appeals for Veterans Claims has found that 
pes planus is the type of condition that lends itself to 
observation by a lay witness, and that an appellant's "[o]wn 
statements are competent as to the issues of continuity of 
pain since service and the observable flatness of his feet."  
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (emphasis 
added).  In this regard, the Board observes that the Court 
also noted that "[w]here the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required."  See id. (citing Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)). 

With respect to the medical evidence, the veteran's service 
medical records contain his entrance and discharge 
examinations which are negative for any bilateral foot 
abnormalities, including pes planus.  However, April 1976 
treatment notations indicate the veteran complained of arch 
pain in the left foot, which was diagnosed as pes planus; he 
was advised to use arch supports.  Additionally, September 
1976 treatment notations reveal the veteran complained of 
bilateral foot pain and tenderness due to tightness of his 
boots.  The veteran's diagnosis at this time was pain due to 
tightness of boots, and the veteran was advised to get new 
boots.

The post-service medical evidence includes a December 1977 VA 
examination report which indicates the veteran complained of 
left heel discomfort when wearing elevated heel shoes.  Upon 
examination, the veteran was found to have second degree pes 
planus in both feet, but somewhat more severe in the left.  
No demonstrable loss of function was observed at that time.  
The veteran's diagnosis was broken arches, non-
incapacitating.

Medical records from the Oklahoma City VA Medical Center 
(VAMC) dated from 1983 to 1998 describe the treatment the 
veteran received for various health problems including, but 
not limited to, gastrointestinal problems, diabetes, and 
bilateral foot problems.  Specifically, these records include 
January 1995 notations indicating the veteran complained of 
pain in his arches.  Upon examination, including x-ray 
examination, he was found to have chronic bilateral pes 
planus.  He was referred to the orthopedic foot clinic and 
was advised to use prosthetics for arch support.  
Additionally, April 1995 notations indicate the veteran was 
once again examined for bilateral foot pain, which was again 
diagnosed as bilateral flat foot.

Medical records from Thomas C. Howard, M.D. dated March 1997 
indicate the veteran had progressively painful flat feet.  
More importantly, April 1997 notations from Dr. Howard 
indicated that, after reviewing the veteran's medical 
records, including his service medical records, it was his 
opinion that the veteran's foot problems were primarily 
degenerative.   Everything in his life had had some effect on 
his condition.  However, while his service experience had not 
caused his problem, his time in the service had contributed 
to his conditions, along with his other activities and 
experiences in life.

Nevertheless, an April 1999 VA examination report reveals 
that, upon a review of the veteran's records, examination of 
the veteran and consideration of the veteran's service 
symptomatology and lack of severity during this time, it was 
the examiner's opinion that there was insufficient evidence 
to indicate that the veteran's pes planus permanently 
increased in severity.  The examiner deemed it not likely 
that the veteran's pes planus permanently increased in 
severity during his period of service. 

Lastly, records received from the Social Security 
Administration (SSA) describe the treatment the veteran 
received for various health problems.  And, a hearing 
transcript of the veteran's appeal hearing at the Central 
Office in Washington, D.C., before the undersigned member of 
the Board indicate that the veteran testified that upon 
entrance into the service, he did not have any foot 
abnormalities.  He further noted that the problems with his 
feet began while he was in basic training, and that he was 
first diagnosed with pes planus during his service.  Also, he 
noted that he has continued to have problems with his feet 
since his discharge from service to the present. 

The law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Additionally, with 
respect to the presumption of sound condition, the Board 
notes that the veteran's service entrance examination is 
devoid of any indication that the veteran had any problems 
with his feet prior to his service.  And, as the record is 
also devoid of clear and unmistakable medical evidence that 
the veteran was diagnosed with a pes planus prior to his 
entrance into the service, the presumption of sound condition 
is for application in this case.  See 38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).

Furthermore, the Board finds that the veteran is indeed 
competent to testify with respect to the continuity of his 
bilateral foot pain since service and the observable flatness 
of his feet, as found in Falzone, supra.  However, although 
the veteran has consistently reported bilateral foot pain and 
problems with his arches since his service to the present, he 
must still show via medical evidence that there is a link 
between his current symptoms and his period of service.  In 
this respect, the Board notes that, although the April 1999 
VA examination report discussed previously notes that it was 
not likely that the veteran's pes planus permanently 
increased in severity during his service, the April 1997 
medical notations from Dr. Howard indicate that, while the 
veteran's service experience had not caused his problem, his 
time in the service had contributed to his conditions, along 
with his other activities and experiences in life.  Moreover, 
the Board notes that the February 1977 VA examination report, 
which is dated about four months after the veteran's 
discharge from service, shows a diagnosis of second degree 
pes planus bilaterally.

38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

Thus, taking into consideration the above medical opinions 
and other relevant medical evidence, the Board finds that the 
benefit of the doubt rule is applicable to this claim and, 
resolving all reasonable doubt in the veteran's favor, a 
grant of service connection for pes planus is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999). 


ORDER

Service connection for pes planus is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

